Case 2:20-cv-02569-JMV-MF Document 26 Filed 02/05/21 Page 1 of 7 PageID: 370




NOT FOR PUBLICATION

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


SHAF INTERNATIONAL, INC.,
                                                           Civil Action No. 20-2569 (JMV)(MF)
                Plaintiff,
                                                                   OPINION & ORDER
         v.

ULTIMATE LEATHER APPAREL, INC. and
ASAD AHMED,

                Defendants.


John Michael Vazquez, U.S.D.J.

         This matter comes before the Court on an appeal by Plaintiff Shaf International, Inc., D.E.

23, of Magistrate Judge Mark Falk’s December 7, 2020 Opinion and Order (the “2020 Opinion”)

granting Defendants’ motion to stay this action pending a decision from the U.S. Patent and

Trademark Office’s (USPTO) Trademark Trial and Appeal Board (TTAB) in related proceedings,

D.E. 21, 22. The Court reviewed all submissions 1 and considered the appeal without oral

argument. For the reasons that follow, Plaintiff’s appeal is DENIED.

    I.        RELEVANT FACTUAL AND PROCEDURAL BACKGROUND

         As noted, the 2020 Opinion granted Defendants’ motion to stay this action, pending a

decision from the TTAB in a related proceeding between the parties. D.E. 21. The complete




1
 Plaintiff’s brief in support of its appeal will hereinafter be referred to as “Pl. Br.” (D.E. 23-1);
Defendants’ opposition to Plaintiff’s appeal will hereinafter be referred to as “Defs. Opp.” (D.E.
24); Plaintiff’s reply in further support of its appeal will hereinafter be referred to as “Pl. Reply”
(D.E. 25).
Case 2:20-cv-02569-JMV-MF Document 26 Filed 02/05/21 Page 2 of 7 PageID: 371




factual background described in the 2020 Opinion is incorporated into this opinion. As a result,

the Court will only summarize the background here.

       This case concerns allegations of trademark infringement. Plaintiff sells clothing, luggage,

and leather good under the MILWAUKEE LEATHER brand and its MILWAUKEE-formative

sub-brands. D.E. 13 at ¶¶ 14, 16. Plaintiff possesses trademark rights in its MILWAUKEE-

Formative Marks. Id. ¶ 19. Defendant Ultimate Leather Apparel (“ULA”) and its owner,

Defendant Asad Ahmed, sell “apparel products, leather, goods and related products.” Id. ¶ 30.

Plaintiff alleges that Defendants are infringing upon its trademark rights through their use of

“reproductions, counterfeits, copies and colorable imitations of Plaintiff’s MILWAUKEE-

Formative Marks,” in connection with selling goods “in a manner that is likely to cause confusion,

to cause mistake and to deceive customers and potential customers throughout United States

commerce.” Id. ¶ 32. ULA obtained registrations with the U.S. Patent and Trademark Office for

their “MILWAUKEE RIDERS” designation in July and August 2018. Id. ¶ 43; D.E. 9-1 at 2.

       Plaintiff filed a Petition to Cancel ULA’s MILWAUKEE RIDERS trademark registrations

with the TTAB on June 18, 2019. D.E. 9-1 at 2. In response, ULA filed counterclaims in the

TTAB case on August 2, 2019 “seeking cancellation of Shaf’s Milwaukee-formative trademarks

on the grounds that Shaf had fraudulently misrepresented to the USPTO that it was the exclusive

user of the term ‘Milwaukee’ in the context of motorcycle apparel.” Id. The parties proceeded

through discovery in the TTAB case, which closed on April 5, 2020. Id. at 2-3.

       Plaintiff filed its Complaint in the District of New Jersey on March 10, 2020. D.E. 1. As

a result of the pending District Court action, Plaintiff asked the TTAB to suspend its case; the

TTAB case was stayed on April 24, 2020. D.E. 9-1 at 2-3. Defendants filed a motion to dismiss

or, in the alternative, to stay the proceeding on May 11, 2020. D.E. 9. Plaintiff filed a First




                                                2
Case 2:20-cv-02569-JMV-MF Document 26 Filed 02/05/21 Page 3 of 7 PageID: 372




Amended Complaint (“FAC”) on May 23, 2020, D.E. 13, and filed an opposition brief to

Defendants’ motion to dismiss or stay the action on June 1, 2020, D.E. 16. 2 Defendants filed a

reply brief on June 4, 2020. D.E. 17. Judge Falk conducted a conference with the parties

concerning the Motion to Stay on October 8, 2020. Pl. Br. 4-5.

          On December 7, 2020, Judge Falk issued an Opinion and Order that granted Defendants’

request to stay the District Court proceeding “pending the outcome of the related proceeding before

the TTAB.” D.E. 21, 22. Judge Falk determined that “any disadvantages from the inherent delay

of a stay are outweighed by advantages of allowing the TTAB to render a decision before

proceeding with this action.” 2020 Opinion at 7. Judge Falk reasoned that a stay of this action

would not unduly prejudice Plaintiff, would promote judicial economy, and that it was in the best

interest of both parties because Plaintiff would get a decision sooner on the relief it seeks, and

Defendants would not suffer the hardship and prejudice of “duplicat[ing] their efforts and

spend[ing] additional resources” in the District Court after spending almost a year litigating this

dispute in the TTAB. 2020 Opinion at 5-7.

          Plaintiff timely appealed Judge Falk’s decision on December 21, 2020.           D.E. 23.

Defendants submitted an Opposition Brief on December 30, 2020, D.E. 24, and Plaintiff filed a

Reply Brief on January 6, 2021, D.E. 25.

    II.      APPEAL STANDARD

          A magistrate judge may hear and determine any non-dispositive pretrial matter pursuant to

28 U.S.C. § 636(b)(1)(A). A district court may only reverse a magistrate’s decision on these

matters if it is “clearly erroneous or contrary to law.” Id.; Fed. R. Civ. P. 72(a); L. Civ. R.




2
 The filing of the FAC rendered moot Defendants’ motion to dismiss; however, it did not affect
Defendants’ alternate request for a stay. D.E. 18.


                                                  3
Case 2:20-cv-02569-JMV-MF Document 26 Filed 02/05/21 Page 4 of 7 PageID: 373




72.1(c)(1)(A). “[A] finding is ‘clearly erroneous’ when although there is evidence to support it,

the reviewing court on the entire evidence is left with the definite and firm conviction that a

mistake has been committed.” Anderson v. Bessemer City, 470 U.S. 564, 573 (1985) (quoting

United States v. United States Gypsum Co., 333 U.S. 364, 395 (1948)). Under this standard, a

district court “will not reverse the magistrate judge’s determination even if the court might have

decided the matter differently.” Bowen v. Parking Auth. of City of Camden, No. 00-5765, 2002

WL 1754493, at *3 (D.N.J. July 30, 2002). The court will, however, “conduct a de novo review a

magistrate judge’s legal conclusions.” Cooper Hosp./Univ. Med. Ctr. v. Sullivan, 183 F.R.D. 119,

127 (D.N.J. 1998).

          “Where the appeal seeks review of a matter within the exclusive authority of the Magistrate

Judge, such as a discovery dispute, an even more deferential standard, the abuse of discretion

standard, may be applied.” Miller v. P.G. Lewis & Assocs., Inc., No. 05-5641, 2006 WL 2770980,

at *1 (D.N.J. Sept. 22, 2006). An abuse of discretion occurs “when the judicial action is arbitrary,

fanciful or unreasonable, which is another way of saying that discretion is abused only where no

reasonable [person] would take the view adopted by the trial court.” Ebert v. Township of

Hamilton, No. 15-7331, 2016 WL 6778217, at *2 (D.N.J. Nov. 15, 2016) (quoting Lindy Bros.

Builders v. Am. Radiator & Standard Sanitary Corp., 540 F.2d 102, 115 (3d Cir. 1976)).

   III.      ANALYSIS

          A court should consider the following in deciding whether to grant a motion to stay:

                 (1) [J]udicial efficiency as measured by the stage of the civil
                 litigation and the stay’s potential to simplify the issues; (2) harm or
                 unfair prejudice to the non-moving party that will result from the
                 grant of a stay; and (3) the hardship and inequity to the moving party
                 if the stay is denied.




                                                   4
Case 2:20-cv-02569-JMV-MF Document 26 Filed 02/05/21 Page 5 of 7 PageID: 374




Tigercat Int’l v. Caterpillar Inc., No. 16-1047, 2018 WL 2049816, *2 (D. Del. May 2, 2018) (citing

Landis v. N. Am. Co., 299 U.S. 248, 254-55 (1936)).

       Plaintiff first argues that Judge Falk’s decision is “clearly erroneous and wrong” because

it “failed to consider or appreciate [P]laintiff’s substantial undue prejudice arising from a stay in

this case.” Pl. Br. 10, 12. Plaintiff continues that, because the TTAB cannot grant injunctive relief

or award damages, it will continue to be injured by Defendants’ infringing use throughout the

duration of the TTAB proceeding. Id. at 10-11. Plaintiffs also challenge Judge Falk’s finding that

Defendant made the requisite showing of hardship or inequity, arguing that Defendants’ assertion

of hardship “falls woefully short of the standard,” and “relies upon the misguided representations

of Defendant[s] rather than well-established principles of law and the factual record before the

court.” Id. at 10.

       The Court finds that Judge Falk did in fact consider whether Plaintiff would suffer undue

prejudice from a stay. Judge Falk recognized Plaintiff’s desire to obtain its requested relief

quickly, and the 2020 Opinion explains that staying the District Court case would lead to a quicker

conclusion of the dispute and, therefore, would not be prejudicial to Plaintiff. 2020 Opinion at 5.

Additionally, Judge Falk noted that if Plaintiff “wanted to have its claims decided in federal court,

[it] could have filed the case here in the first instance.” Id. The Court concludes that Judge Falk’s

determination that a stay of the District Court proceeding would not be unduly prejudicial to the

Plaintiff is neither clearly erroneous nor contrary to law.

       The Court also finds that Judge Falk did not err in his finding that Defendants made the

requisite showing of hardship in the absence of a stay. On this point, Plaintiff contends that

“Defendants’ only attempt to assert hardship is that ‘Defendants have litigated this dispute with

Shaf before the TTAB for a year, spent time and money on discovery and motion practice, and




                                                  5
Case 2:20-cv-02569-JMV-MF Document 26 Filed 02/05/21 Page 6 of 7 PageID: 375




now Shaf has filed the instant action essentially requiring the parties to start again from zero.’” Pl.

Br. at 10 (quoting D.E. 9-1 at 12). Plaintiff states in a conclusory fashion that these representations

by the Defendant were “misguided” but provides no additional facts or arguments to challenge

these assertions. Judge Falk’s Opinion explained that, because Defendants had already spent

almost a year litigating their dispute before the TTAB, they “should not have to duplicate their

efforts and spend additional resources merely because Shaf would now prefer to have its claims

heard here.” 2020 Opinion at 6. The Court concludes that Judge Falk’s finding on this issue was

neither clearly erroneous nor contrary to law.

         Plaintiff’s second argument appears to assert that judicial efficiency is hindered by granting

a stay. Plaintiff contends that Judge Falk “overlooked the likely, if not inevitable, re-litigation of

any claims and issues before the TTAB” in the District Court. Pl. Br. at 13. Plaintiff continues

that Judge Falk’s determination that permitting the TTAB to first consider the issues would

expedite Plaintiff’s claims for relief was erroneous because there are many issues before the

District Court that were not raised in the TTAB case – the TTAB case only concerns the validity

of ULA’s marks. Id. at 14. Plaintiff challenges Defendants’ assertion that discovery was closed

in the TTAB case and argues that the TTAB case “was only in its early stages with only limited

discovery having been completed.” Id. at 16-17. Plaintiff states that prior to the TTAB staying

the case, Plaintiff had filed a motion to extend the discovery deadline, along with other dates. Id.

at 17.

         This Court finds that Judge Falk appropriately considered how a decision from the TTAB

could affect the case in the District Court with respect to judicial economy. The 2020 Opinion

determined that both the District Court and TTAB cases involve the overarching issue of whether

ULA’s trademarks are confusingly similar to Plaintiff’s. 2020 Opinion at 5. The United States




                                                   6
Case 2:20-cv-02569-JMV-MF Document 26 Filed 02/05/21 Page 7 of 7 PageID: 376




Supreme Court has found that the “likelihood of confusion for purposes of registration is the same

standard as likelihood of confusion for purposes of infringement,” and has held that “[s]o long as

the other ordinary elements of issue preclusion are met, when the usages adjudicated by the TTAB

are materially the same as those before the district court, issue preclusion should apply.” B&B

Hardware v. Hargis Indus., 135 S. Ct. 1293, 1307, 1310 (2015). Judge Falk reasoned that a TTAB

decision “conceivably could be dispositive of most or all of Shaf’s federal claims,” 2020 Opinion

at 5, and the Court agrees. As for Plaintiff’s arguments that the TTAB case was only in its early

stages and that discovery had not concluded, these are bare assertions unsupported by the record.

While Plaintiff may have filed a motion to extend deadlines in the TTAB case, see D.E. 16-2,

Plaintiff offers no facts to suggest that discovery remained open. 3 Plaintiff’s arguments also ignore

the fact that to date, “[n]either the Court nor the parties have invested any time or resources in the

District Court litigation that would be wasted if the case were stayed.” 2020 Opinion at 6.

          Therefore, this Court concludes that Plaintiffs have failed to demonstrate that Judge Falk’s

decision was clearly erroneous or contrary to law.

    IV.      CONCLUSION

          For the reasons stated above, and for good cause shown,

          IT IS on this 4th day of February, 2021,

          ORDERED that Plaintiff’s appeal (D.E. 23) is DENIED.




                                                __________________________
                                                John Michael Vazquez, U.S.D.J.


3
 In fact, the TTAB denied Plaintiff’s motion to extend the deadlines without prejudice in its April
24, 2020 decision, further supporting Judge Falk’s finding that discovery in that TTAB case had
closed. D.E. 16-2.


                                                     7
